DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claims 31-60 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 31 is on material handling robot and recites, in part, “a fork installed to the support bracket and configured to rotate around the vertical direction relative to the support bracket, components of the fork comprising: a telescopic arm configured to extend or retract in order to transport the inventory item; a U-shaped housing provided with a single opening in a direction parallel to a direction of extension of the telescopic arm, the telescopic arm being only extendable through the single opening; and a pusher assembly installed to the telescopic arm and configured to push or pull the inventory item through the single opening.”  The combination of these limitations, when considering the claim as a whole, was not found in the prior art.
US Pat. No. 10,683,171 to Jarvis et al. is considered to be the closest prior art and discloses an automated guided vehicle including a container handling mechanism with a carrying surface and telescoping arm for pushing and pulling containers onto and from the vehicle.  However, Jarvis et al. does not disclose a fork with U-shaped housing and telescoping arm configured to rotate around the vertical direction of the standing frame while loading and unloading material from the vehicle.  Therefore, claim 31 is allowable as well as claims 32-57 depending therefrom.
Additionally, independent claim 58 is on a handling robot and recites, in part, that the robot is configured to move in a traveling direction while maintaining a controlled positional deviation between the material handling device and an inventory item such that the position offset is within a preset value.  This limitation, when considering the claim as a whole, was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655